DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group (II) and species (5) in the reply filed on 09/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1 – 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/27/2022.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/733,451, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application No. 14/733,451 does not described the claimed method steps of “assessment of a deformity to be remedied, including the desired translation and rotational correction”, “rotate the head to the desired position in all planes” or “attach a drill guide over the [guide] wire and fast the drill guide to the extramedullary portion”. Accordingly, the effective filing date of claims 5-14 is 01/27/2017. 
Claim Objections
Claims 5-14 are objected to because of the following informalities:  
Claims 6-14, the preamble should begin with "The method" for clarity purposes.
Claim 5, insert a “;” after “correction” in line 4.
Claim 5, line 26, insert “guide” before “wire” for consistency.
Claim 5, line 3, “assessment" should be “assessing”
Claim 5, line 5, “make" should be “making”
Claim 5, line 6, “remove” should be “removing”
Claim 5, line 8, “create” should be “creating”
Claim 5, line 9, “translate” should be “translating”
Claim 5, line 11, “place” should be “placing”
Claim 5, line 22, "place" should be "placing"
Claim 5, line 24, “fixate” should be “affixing”
Claim 5, line 25, “attach” should be “attaching”
Claim 5, line 28, "evaluate and adjust" should be "evaluating and adjusting"
Claim 5, line 23, insert “bone” after “metatarsal” for consistency purposes.  
Claim 5, line 30, “drill" should be “drilling”
Claim 5, line 31, “place” should be "placing”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5, line 7 recites “an implant device”. Line 13 recites “providing an implant device”. It is unclear from the two instances of “an implant device” whether or not the implant device of line 13 is referring to the same implant device as described in line 7 thereby rendering the scope of the claim indefinite. As best understood, "an implant device" of line 13 will be interpreted as "the implant device".
Claim 5, line 1-2 recites “a patient’s metatarsal bone”, line 5 recites “the metatarsal bone” and line 8 recites “a first metatarsal bone”. It is unclear if all these metatarsal bone references are to the same bone or different metatarsal bones thereby rendering the scope of the claim indefinite.
Claim 5, lines 9 and 11 refer to “the metatarsal head" and "a shaft of the metatarsal bone". It is unclear if these are features of the first metatarsal bone, or even of the same metatarsal bone thereby rendering the scope of the claim indefinite. As best understood, based on the specification and drawings, the Office will be interpreting line 8 of claim 5 "create an osteotomy in a first metatarsal bone behind the sesamoids" to read: "create an osteotomy in a first metatarsal bone behind the sesamoids thereby separating a metatarsal head from a shaft of the first metatarsal bone". This would render "a shaft" of line 11 to be "the shaft".
Claim 5, line 18 refers to “the second piece of the first metatarsal bone”. Not only is there insufficient antecedent basis for “a second piece”, there has been no description of a “first piece” thereby rendering the scope of this limitation indefinite as to whether or not there are two pieces. 
Claim 5, line 26-27 recites “attach a drill guide over the wire and fast the drill guide to the extramedullary portion". It is unclear what the term “fast the drill guide” entails thereby rendering the scope of the claim indefinite. As best understood, the Office will be interpreting "fast" as "fastening".
Claim 5, line 28-29 recites “the implant adjust tool". There is insufficient antecedent basis for this limitation in the claim. As best understood it will be interpreted as “an implant adjustment tool”.
Claim 6, line 3 recites “closing the incisions” (plural). However there has only been a single incision claimed in claim 5, line 5. Therefore it is unclear if this is referring to the same incision of claim 5 or alternate incisions thereby rendering the scope of the claim indefinite. As best understood, claim 6, line 3 will be interpreted as “closing the incision” (single) referring back to the incision of claim 5.
Claim 7 recites “confirming the desired alignment". It is unclear what Applicant is confirming the alignment of: the intramedullary and extramedullary portions in the bone, the shaft and head of the metatarsal bone, the first metatarsal bone relative to other anatomy, etc. thereby rendering the scope of the claim indefinite.
Claim 8, line 2-3 recites “the reforming of the first piece of the metatarsal bone”. There is insufficient antecedent basis for this limitation in the claim. As best understood, this claimed step will be interpreted as the step of claim 5, line 6-7. 
Claim 8, line 3 and Claim 9, line 4 recites “a substantially planar surface”. "Substantially” is a term of degree that Applicant has not provided a clear measure to in the specification. The metes and bounds of the term “substantially planar” cannot be determined thereby rendering the scope of the claims indefinite. As best understood, "substantially planar" will be interpreted as "flat" based on paragraphs [0074, 00106] of the specification.
Claim 9, line 4 recites “abuts substantially planar surface on the second piece of the patient’s metatarsal bone”. Not only is there insufficient antecedent basis for “a second piece”, there has been no description of a “first piece” thereby rendering the scope of this limitation indefinite as to whether or not there are two pieces. Further, “substantially planar surface” is not preceded by “the" or “a" and it is unclear as to what feature this is referring to. As best understood, it will be interpreted as “a" substantially planar surface.
Claim 10, line 2-3 recites “the wire alignment angle.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 10, line 3-4 recites “the first piece of the metatarsal bone.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 11, line 2-3 recites “the wire alignment angle.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 11, line 2-3 recites “the mounting location on the second piece of the metatarsal bone.”  Not only is there insufficient antecedent basis for “a second piece”, there has been no description of a “first piece” thereby rendering the scope of this limitation indefinite as to whether or not there are two pieces. Further, there is no antecedent basis for "the mounting location".
 Claim 12, line 2 recites "the bone fastener". It is unclear whether this is referring to the one or more fasteners described in claim 5, lines 24-25 or the proximal fasteners referred to in claim 5, line 31 thereby rendering the scope of the claim indefinite.
Claim 13, line 2-5 recites “the step of fastening the intramedullary portion of the implant device to the first piece of the first metatarsal bone by inserting a fastener through the at least one fastener aperture and into the first piece of the first metatarsal bone”. There is insufficient antecedent basis for this limitation in the claim and further there is insufficient antecedent basis for the terms “the first piece of the first metatarsal bone” and any fastener apertures in the intramedullary portion of the implant.
Claim 13, line 6-9 recites “the step of fastening the extramedullary portion of the implant device to the second piece of the first metatarsal bone by inserting a fastener through the at least one fastener aperture and into the second piece of the first metatarsal bone.” There is insufficient antecedent basis for this overall limitation in the claim.
Claim 14 recites “the step of fastening the intramedullary portion of the implant device to the first piece of the first metatarsal bone by inserting a fastener through the at least one fastener aperture and into the first piece of the first metatarsal bone”. There is insufficient antecedent basis for this limitation in the claim and further there is insufficient antecedent basis for the terms “the first piece of the first metatarsal bone” and any fastener apertures in the intramedullary portion of the implant.
Claim 14 recites “fixing a drill guide to the extramedullary portion”.  However claim 5, line 26 already recites “attach a drill guide over the wire and fast the drill guide to the extramedullary portion”. It is unclear if the limitation of claim 14 is referring improperly back to the claim 5 limitation or it is a further limitation thereby rendering the scope of the claim indefinite. As best understood, the limitation of claim 14 will be interpreted as referring back to the limitation of claim 5.
Claim 14 recites “the transverse fastener aperture in the intramedullary portion” (two instances). There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites ”the first bone piece” (two instances). There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 7 and 9 use the subjective term “desired” or “more desirably". However, these terms are extremely unclear as to the metes and bounds of the claim limitation as what is "desirable" to one person/patient may vary greatly from what is desirable to another. Applicant has not described what scope is intended by the terms "desired" or "more desirably" as they are used in the claims and as such, the metes and bounds of claims 5, 7 and 9 cannot be determined. 
Conclusion
This is a continuation of applicant's earlier Application No. 15/418,130.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775